DETAILED ACTION
Status of the Claims
Claims 1-15 are currently pending.   
Claims 6-15 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1-5 are examined herein.
The following Office Action is in response to Applicant’s communication dated 03/02/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the rejections of claims 1-5 under 35 U.S.C. 112, second paragraph, for being indefinite are withdrawn in light of amendments made to the claims.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Restriction Requirement
Applicant’s election of Group I (claims 1-5) in the reply filed on 04/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 04/06/2021.

Maintained Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description Rejection
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per MPEP 2163.03(V), while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).  "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
As per MPEP 2163.02, the courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
Finally, MPEP 2163.04 describes the burden on the examiner with regard to the Written Description requirement, stating that in rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion.  These findings should:
(A) Identify the claim limitation(s) at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in 
In the instant case, the specific limitations at issue are (1) the “plurality of nucleic acids” on the solid support that are subsequently used to express proteins from, (2) the “reactant(s)” on an end of each single-stranded oligonucleotide, and (3) the “desired activity” for a protein in the protein library.
At the outset, it should be noted that there is no actual reduction to practice for the invention in the disclosure as originally filed, that is, there is no showing that the inventors constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose.  However, as detailed above, one may also show possession of an invention by showing that the invention was “ready for patenting”, for example, by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.
A person skilled in the art at the time the application was made could not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed for at least the following reasons. 
For the limitation (1) of the “plurality of nucleic acids”, it is noted that claim 1 requires that said nucleic acids “hav[e] a predefined sequence”, which the specification at pages 8-9 states that this “means that the sequence of the polymer is known and chosen before synthesis or assembly of the polymer”, further stating that they can be “from 10 … or more than about 600 nucleotides long” and can encode for “at least about 100 different protein variants [to] about 10,000 different protein variants” (e.g. page 9).  in vitro a plurality of proteins that are subsequently screened for desired activity.  In some embodiments, the specification (e.g. at pages 2-3) states that the nucleic acids can encode for fused with aga-1 or aga-2, but this is in the context of expression in a host cell, rather than in vitro, so this appears to not apply to claims 1-5.  Page 16 of the specification states that “[s]ome aspects of the invention relate to the screening of individual synthetic genes encoding enzymes that catalyze a particular chemical reaction, such as bond formation between two reactants”.  A single example on pages 28-29 references Figure 6 and states “[i]n one example, the protein having the desired catalytic activity can catalyze the formation of long chain polymers, such as polyesters. In this example, a small polymerized chain of esters, such as polyetheyle terephthalate, can be uses as reactant A and an ester monomer can be used as reactant B. The process of screening described above can be used to screen for enzymes that catalyze the condensation of the ester monomer to the polyester chain. For example, libraries of proteins can be screened using the methods described herein for enzymes, such as polylactate polymerase, capable of catalyzing the synthesis of polylactic esters from monomers without passing through the standard cyclic dilactide ester chemistry.”  However, there are no examples of sequences of “polylactate polymerases”, or polymerases that can form polyester, and such enzymes do not appear to have been commonplace at the time of the invention.  Further, there are no other examples or showings of other nucleic acids with even minimal details to show that Applicant was actually in possession of said plurality of nucleic acids as claimed.  Still further, there are no details for how or what predefined sequences could be used to make protein 
For the limitation (2) of the “reactant(s)”, it is noted that claim 1 requires that these reactant(s) are on an end of each of the (complementary) single-stranded oligonucleotides, opposite a fluorophore.  Claim 2 recites that the “desired activity comprises formation of a bond between two reactants”.  Claim 3 recites that “the protein having the desired activity specifically binds two reactants”.  Pages 15-16 of the specification states that “the methods described herein can be used to screen for enzymes capable of biocatalyzing diels-alder reaction, in which a diene is bonded to a dienophile, resulting in the formation of two new C-C bonds”.  Finally, the sole example, as above, generally recites a polylactic or polyester condensation reaction.  While some engineered proteins were known at the time of the invention that could catalyze a Diels-Alder reaction, they were not so common that Applicant could omit detailed description of the reactants needed such as to show possession.  Further, there are no or scant details of any other reactants which could be used.  Given this lack of details about the reactants, one of ordinary skill in the art could not have recognized that Applicant was in possession of the invention as claimed as of the time the invention was allegedly made.
For the limitation (3) of the “desired activity”, it is noted that claim 1 is very generic as to a desired activity, only that it could be detected by FRET of a complex as claimed.  Claims 2 and 3 require bond formation between reactants and binding of reactants, respectively.  And, as above, the sole example generally describes a 
***
Response to Arguments
The 03/02/2022 remarks argue: claimed invention has sufficient written description support.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically the remarks state ”Applicant submits that pending claims 1-5 … further find support in paragraphs [0005]-[0007] of the Specification as filed.”  This is not found to be persuasive, at least because (as detailed above) the Written Description requirement of 35 U.S.C. 112, first paragraph, is a requirement that the disclosure as originally filed reasonably conveys to a person of ordinary skill in the art that Applicant was in possession of the claimed invention as of the time of invention.  It is not merely whether the same or similar wording of the claims is found in the specification.  Paragraphs [0005]-[0007], as pointed out by the remarks, does not show an actual 
Next, the remarks assert “Applicant submits that pending claims 1-5 of the current application are identical to claims 1-5 deemed allowable in the Notice of Allowance in the parent application. Accordingly, pending claims 1-5 are allowable for the same reasons as summarized in the Notice of Allowance.”  The is not persuasive, at least because the current claims 1-5 are demonstratively not identical to the claims of the allowed parent application (i.e. U.S. application 14/840,551, issued as U.S. 10,308,931 B2), the latter claims being narrower than the present claims 1-5.  

Enablement Rejection
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, the claims are drawn to generically screening a plurality of in vitro expressed proteins for a desired activity using FRET from oligonucleotide-bound fluorophores, however, the full scope (or any scope) of the claims could not be practiced without much required undue experimentation.
Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").

Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  While all the above factors have been fully considered and have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, only the most relevant factors are addressed in detail below.
(1 and 2) The breadth of the claims and the nature of the invention.  
The nature of the invention is reasonably a method to make and screen a protein library for a protein(s) having a desired activity utilizing in vitro expressed proteins and their predefined variants, by measuring FRET between FRET-compatible fluorophores bound to ends of a plurality of complementary single-stranded oligonucleotides also 
(3 and 5)  The state of the prior art and the level of predictability in the art:  
At the time of the invention, the field of high-throughput screening of protein variants was reasonably well established, although many (if not most) methods utilized methods with input DNA sequences that were not predefined, but rather had a sense of randomness, such as the case of combinatorial libraries made by error-prone PCR, chemical mutagenesis, gene shuffling, etc.  The predictability of the field of high-throughput screening was moderate at the time of the invention.  Essentially, the state of the art was that if a large enough library was used, there could be a reasonable expectation that a minute but measurable number of “hits” could likely be found.  However, if the input DNA sequences were all predefined, the methods available to make such libraries (e.g. chemical synthesis) did not economically scale well compared to combinatorial (e.g. random) library synthesis.  For relatively smaller libraries and/or rationally designed proteins, the predictability of finding “hits” was quite lower than those that utilized large, combinatorial libraries.  An eloquent review from 2011 (note that the et al. (Current Opinion in Structural Biology, 2011, 21:467-472) bolsters these conclusions, stating that at the time, “[a]lthough purely experimental design efforts relying on combinatorial library construction and screening have been widely successful, the lessons learned do not easily generalize to inform the redesign of other systems” and “the dream of efficiently, predictably and reliably computationally designing improved proteins remains beyond reach”.  
(4)  The level of one or ordinary skill: The level of skill would be moderate, most likely at the Bachelor degree level or equivalent number of years of experience.  However, such persons of ordinary skill in this art, given its low predictability, would have to engage in vast undue (non-routine) trial and error experimentation to carry out the invention as claimed, as detailed herein.
  (6 and 7) The amount of direction or guidance presented and the existence of working examples. 
The disclosure as filed offers no working or prophetic examples and no guidance on how to design and make a protein library to be screened.  As for the “desired activity” and/or reactants to be screened for, the disclosure provides only a few, vague clues commensurate in scope with the claims, namely, formation of a chemical bond such as in a Diels-Alder reaction or a condensation reaction with esters.  Beyond that, the disclosure teaches that the reactants are to be attached to complementary single-stranded oligomers with likewise attached fluorophores and to generally detect the proximity of the fluorophores via FRET, and perhaps under differing hybridization stringency conditions.  As for making the library of proteins to be screened, the claims 
	(8) The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   
Based on the minimal instruction for some details (such as FRET-based detection) and the complete lack of details for some critical details (such as design and manufacture of the initial protein library and the reactants), the low predictability, and the vastness of the claims’ scope, it must reasonably be concluded that it would require an incredible and extraordinary amount of experimentation to practice the claimed invention.  For example, even for a single “desired activity” (of which the independent claim comprises any number of), one would have to design and manufacture an initial, predefined nucleic acid library to express proteins from, given zero guidance or examples to follow, then design and make the single-stranded oligonucleotides with any manner of reactants attached thereto (again, given no guidance or examples), and then design and optimize a FRET-based detection assay.  Even a single “desired activity” could easily be the endeavor of a Ph.D. student’s entire dissertation project.  Multiply this by the all possible “desired activities” and one can readily imagine how vast the amount of experimentation would be required for one of skill in the art to practice the full scope of the claimed invention.

Response to Arguments
The 03/02/2022 remarks argue: claimed invention is enabled.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
First, the remarks assert “Applicant submits that pending claims 1-5 of the current application are identical to claims 1-5 deemed allowable in the Notice of Allowance in the parent application. Accordingly, pending claims 1-5 are allowable for the same reasons as summarized in the Notice of Allowance.”  The is not persuasive, at least because the current claims 1-5 are demonstratively not identical to the claims of the allowed parent application (i.e. U.S. application 14/840,551, issued as U.S. 10,308,931 B2), the latter claims being narrower than the present claims 1-5.  
Next, the remarks address groupings of the factors outlined in In re Wands, which are responded to as follows:
Nature of the Invention and Breadth of the Claims
The remarks assert “[a]s the claims appropriately correspond to the scope of the invention described in the Specification, these factors weigh in favor of a finding that the claims are enabled.”  This is not persuasive, at least because as per MPEP 2164.08, “The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.”  So, while addressing the scope of the claims as compared to that of the specification, the remarks do not address how the scope of 

The Amount of Direction and Guidance Provided
First, the remarks state “Applicant respectfully submits the Specification provides direction and guidance for much more than just a Diels-Alder reaction or a condensation reaction with esters. Specifically, the Specification provides direction and guidance for the full scope of the present claims.”  While the remarks do not specifically address how the specification might provide adequate direction or guidance, they do point to paragraphs 0007 and 0051-0057 as well as to Fig. 1, stating that “the method that can be used to screen for proteins with desired catalytic activity using FRET, a well-established method of florescence-based analysis of samples”.  This is not persuasive, at least because while FRET may be a reasonably mature analytical technique, it still must be disclosed how to use FRET to screen proteins for any desired activity within the scope of the claims.  Paragraph 0007 and 0051-0057 disclose that in some embodiments, two oligonucleotides can have fluorophores opposite to functional groups, that the oligonucleotides can hybridize, and that “FRET can be used to detect the close proximity of the fluorophores” (as per para 0057).  Reference is made to undisclosed “synthetic nucleic acid constructs (10) made up of the gene of interest (GOI 20) encoding the enzyme of interest (POI 30)” (as per para 0051) and that “enzymes capable of catalyzing the formation of a covalent bond (90) can bring single stranded oligonucleotide strands A (70) and B (75) in close proximity with high local concentration, thereby favoring hybridization of the single stranded DNA”.  However, 

    PNG
    media_image1.png
    712
    942
    media_image1.png
    Greyscale

Next, the remarks state “the Office Action appears to overlook that the present claims are not directed to a method of making or generating a protein library; rather, the in vitro a plurality of proteins from the plurality of nucleic acids”.  This is reasonably be characterized as making or generating a protein library, and these steps, in the context of the entire claim(s), are subject to compliance with the Enablement requirement of 35 U.S.C. 112, first paragraph, and must be examined as such.  Second, these steps of making or generating a protein library are required to practice the claimed invention, and therefore they, too, are examined in light of what guidance or direction is provided by the disclosure as originally filed.  Simply by arguing that there are more steps to the claim(s) than making or generating a protein library does not diminish the deficiencies of the disclosure in providing adequate direction or guidance.  

State and Predictability of the Art and the Relative Skill Level
The rejection above states that “[t]he level of skill would be moderate” and the remarks disagree, stating that “the relative skill of a person of ordinary skill in the art would have been high, which weighs in favor of a finding that the claimed method is enabled”.  This is not persuasive, since it is reasonable that a high degree of skill required would likely require an increased amount of direction or guidance to be provided by the disclosure, compared to that which might only require a moderate level 
Regarding predictability of the art, the remarks assert that the rejection “overlooks the inventors' recognition of providing, at distinct features of a solid support, a plurality of nucleic acids, each nucleic acid having a predefined sequence, which results in a large enough library to result in a measurable number of hits”.  However, this does not address how size of the library (“large enough library”) is related to the sequences having predefined sequences and/or them being immobilized “at distinct features of a solid support”.  As far as can be surmised, there is no direct cause and effect between the sequences being predefined and their diversity being “large enough”.  Next, the remarks state that “because each distinct feature of the solid support has a plurality of nucleic acids, wherein each nucleic acid has a predefined sequence, the number of predefined sequences on the solid support grows exponentially with each distinct feature and this number is relatively large”.  This is not persuasive, since merely adding more nucleic acid features (wherein each feature has multiple copies of the same nucleic acid) would only grow the diversity in a linear fashion, and does not explain how this affects the predictability or unpredictability of the art.  The next statement of “This concept is not merely hypothetical. As is known in the art, arrays of nucleic acids can have hundreds of distinct features” also does not explain or address how the prevalence of nucleic acid arrays (currently commercially available having millions of features) is related to the (un)predictability of the present invention, which presumably allows for the screening and identifying of any number of proteins with any desired activity, especially given that the specification recites only a single nucleic acid 
The Quantity of Experimentation Necessary
The remarks here assert that “the Specification provides ample direction establishing that the claimed method works” and that the “Specification fully enables the claimed method of screening a protein library for a protein having a desired activity by expressing in vitro a plurality of proteins from the plurality of nucleic acids and by isolating the complex showing detectable fluorescence energy transfer”.  These statements are conclusory statements and are not persuasive, since they lack any corresponding factual evidence.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639